Citation Nr: 9912407	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  94-11 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with right lower extremity radicular pain, currently rated as 
20 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1992 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  Subsequently, the veteran relocated, 
and the claims file was transferred to Reno, Nevada.

The case was the subject of Board remands dated in April 1997 
and August 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has severe limitation of motion of the lumbar 
spine with pain, and marked limitation of extension and 
flexion of the lumbar spine with pain.

3.  The veteran's sole service-connected disability is to be 
rated as 40 percent disabling.
 

CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for lumbosacral 
strain with right lower extremity radicular pain have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5292, 5295 (1998).

2.  The criteria for a total rating based on individual 
unemployability due to service connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A rating action in November 1973 granted service connection 
and awarded a 10 percent rating for lumbosacral strain.  The 
veteran did not initiate an appeal.

During a VA examination in July 1992 the veteran was noted to 
be attending community college and working as a bookkeeper.  
Both the college and the bookkeeping were part-time 
occupations.  By history, limitations included prolonged 
standing over 10 to 15 minutes, which increased the low back 
pain.  Lifting over 15 to 20 pounds also increased low back 
pain.  Bowling, yard work, and washing the car increased low 
back pain.  The pain was a constant ache since 1972.  It had 
become worse over the last 10 years, including sharp pains 
over the right sacroiliac area with a radiation-type of 
numbness into the posterior leg and into the calf, to and 
including the great toe.  He stated that sitting over one 
hour would cause him to get up and walk around.  He said he 
had to be cautious in his activities to prevent increased low 
back pain.

Upon physical examination, there were no postural 
abnormalities, fixed deformities, or musculature 
abnormalities of the back.  There was tenderness at L5-S1, S1 
to S2, and the right SI joint.  Straight leg raises were 
negative bilaterally.  There was 4+ to 5 (75 percent) 
strength of the right foot dorsiflexion.  There were verbal 
grunts during strength testing of the right foot.  Deep 
tendon reflexes were normal and bilaterally symmetrical.  
Gait was negative, including heel-toe walking.  Range of 
motion was forward flexion 0 to 95, backward extension 0 to 
20, left lateral flexion 0 to 40, right lateral flexion 0 to 
35, and rotation 0 to 35 on the left and 0 to 30 on the 
right.  The examiner's diagnosis was chronic lumbosacral 
musculoskeletal strain.

A July 1992 VA nerve conduction report reveals that nerve 
conduction studies were normal.  Concentric needle 
examination demonstrated no abnormalities.  The examiner's 
interpretation was normal study.  The veteran tolerated the 
procedure poorly.  X-rays showed minor tipping of the 
thoracic spine on the upper lumbar spine to the left.  The 
study was otherwise normal with no disc disease or arthritis 
noted.  

During a December 1992 VA examination, the veteran described 
gradual onset of right posterior calf pain which radiated 
into his great toe.  He stated he was unable to work eight 
hours at a time, particularly performing bending, stooping or 
lifting types of activities.  He related that he would like 
to attend school to obtain an associate's degree in 
accounting.  He stated that currently he was unemployed.  
Upon physical examination, he ambulated with a noticeable 
limp, spending less time on the right lower extremity than on 
the left.  This had the appearance of an antalgic gait.  He 
was able to heel and toe walk, though with some difficulty.  
Range of motion of the spine was 80 degrees of forward 
flexion, and 10 degrees of extension.  He was able to perform 
left one-legged hyperextension;  however, he was unable to do 
this on the right side secondary to pain and discomfort.  
Left lateral bending was 30 degrees, and right lateral 
bending was 30 degrees.  Left rotation was 20 degrees and 
right rotation was 20 degrees.  While seated with the hips 
flexed 90 degrees, the veteran was able to fully extend both 
knees without difficulty;  however, when lying supine he 
exhibited  significant discomfort beyond 45 degrees of 
straight leg raising on the left and right.  Internal and 
external rotation of the right hip at 90 degrees of flexion 
produced significant discomfort.  The veteran exhibited a 
second positive Wadel's sign with axial loading of the 
cervical spine producing pressure in the lumbar region.  
Strength testing was intact; however, this was difficult to 
assess due to cogwheel resistance in the right lower 
extremity when compared to the left.  Neurologic testing 
revealed deep tendon reflexes to be 2/4 bilaterally at the 
knee jerks and ankle jerks.  Sensory examination was 
symmetric bilaterally.  The examiner noted that July 1992 X-
rays revealed no degenerative disk disease or arthritis.  The 
examiner's diagnosis was chronic low back pain with right 
posterior calf and big toe involvement of uncertain etiology.

December 1992 VA nerve conduction studies and concentric 
needle examination were normal.  There was no EMG evidence of 
peripheral neuropathy, or lumbar or lumbo-sacral 
radiculopathies.  The veteran tolerated the needle 
examination poorly.

During a December 1992 private neurological examination, the 
veteran's neck was perfectly supple.  He was able to bend at 
the waist past 90 degrees without difficulty.  Straight leg 
raising both in the sitting and supine position was negative.  
He had mild percussion tenderness in the mid-lumbar region.  
Cranial nerve functioning and upper extremity strength and 
reflexes were normal.  His gait was slightly antalgic with a 
tendency to favor the right lower extremity.  He was able to 
walk on his toes and heels.  On individual muscle testing, 
the examiner could detect no definite weakness, though on one 
occasion, he thought the veteran may have had very slight 
weakness of the extensor hallucis on the right.  Reflexes in 
the knees and ankles were normal.  Coordination testing was 
normal.  There were no Babinski signs present.  The 
examiner's impression was that the veteran had chronic 
intermittent lumbar pain that appeared to be musculoskeletal 
in nature.  The examiner found no definite evidence of 
neurological deficit at the time.  Some of the discomfort 
sounded to be radicular in nature, though the examiner could 
not reproduce any type of radicular signs on examination at 
the examination.  The examiner suspected that the veteran 
would have continued intermittent discomfort in the lumbar 
region, and that jobs requiring a lot of bending, lifting, or 
prolonged standing would continue to cause him problems.

A rating action in July 1993 the rating for lumbosacral 
strain to 20 percent effective July 11, 1990.

The veteran's application for a total rating based on 
individual unemployability was received in July 1993.  He 
reported that he last worked in December 1991 as an auditor  
and front desk night clerk.  Previous positions had included 
employment as a desk clerk for various hotels.  He had 
completed high school.  

Associated with the claims folder are statements dated in May 
and June 1994 from acquaintances of the veteran noting their 
observation of the veteran's back disorder.

Official statements in the claims folder from VA personnel 
indicate that the veteran was considered to be unable to work 
from November 1993 to May 1995.  However, a statement from 
the veteran dated in September 1994 was to the effect that he 
began attending college on a full time basis on January 21, 
1994, and anticipated graduation in the Spring of 1996.  The 
veteran indicated that there were several factors affecting 
employment:  (1) lack of requirements and qualification 
(college degree); (2) job positions (selection limited, no 
manual labor positions); (3) full time student (taking 12 or 
more credits a semester); (4) Current doctor's statements 
(with exhibits E and F); and (5) neurosurgeon consultation 
and CAT scan X-rays (September 14, 1994).  

VA outpatient treatment records reflect complaints of right 
leg pain and sciatica.  It was noted in November 1993 that 
the veteran walked with a limp.

The veteran appeared for a hearing at the RO in September 
1995.  He testified that he received his care through the VA.  
The had to quit working because of his back problems.  He was 
only able to walk a short distance before he had to stop 
because of the pain.  The pain would radiate from his back 
down to his right toe.  He was attending college on a part 
time basis.  He occasionally had back spasm.  

The veteran underwent a VA examination of the spine in 
October 1997.  The examiner indicated that he reviewed the 
claims file.  He noted that X-rays and an EMG preformed in 
approximately 1988 were normal.  He also noted that VA X-rays 
taken in 1994 were read as normal.  During the examination, 
the veteran complained of a great deal of low back pain with 
some radiation down his right lower extremity, with numbness 
and weakness of the right lower extremity.  He also stated 
that his left knee hurt because he had fallen.  He stated 
that he fell a lot getting out of the bathtub.  

Upon objective examination, he walked slowly, limping over 
his right lower extremity and dragging it along as the 
examiner was walking down to the corner to the examining 
room.  The veteran stood with increased lordosis.  There was 
no fixed deformity.  Musculature of the back was very good.  
Range of motion measured by goniometry was 28 degrees forward 
flexion, 0 degrees backward extension, 18 degrees left 
lateral flexion, 16 degrees right lateral flexion, 24 degrees 
rotation to the left, and 23 degrees rotation to the right.  

The examiner noted that the veteran showed 4 out of 5 Wadel's 
sign, demonstrating a great deal of pain behavior.  "He had 
pain with touching of his back.  He had pain with actual 
compression of his shoulders downward.  He had pain with 
feigned rotation of his lumbar spine.  In a sitting position, 
straight leg raising was 90 degrees bilaterally.  If the 
examiner raised the legs any higher, the veteran stated it 
hurt his back.   When evaluation and testing the muscle 
strength on the right lower extremity, the right lower 
extremity muscles were extraordinarily weak.  The examiner 
asked the veteran to try to stand on the tips of his toes, 
but he declined.  Sensation was decreased in the medial 
aspect of the calf and the distal third of the thigh.  The 
veteran's reflexes were 1+ bilaterally in the ankles.  There 
was no atrophy.  The veteran's shoes were worn symmetrically.  
Recently taken X-rays of the lumbosacral spine were within 
normal limits.  The examiner's impression was that "[t]his 
man has positive Wadel signs and a negative CAT scan, 
negative [ ] EMG, no atrophy and no valid neurological 
deficit along with X-rays."

The veteran underwent another VA examination of the spine in 
November 1998.  The examiner noted that a VA CAT scan and VA 
X-rays were normal.  Upon examination, the veteran walked 
with a strained gait as though he was quite uncomfortable, 
although he did not really limp.  He did not move his back 
much.  In a standing position with his clothes off, he flexed 
40 degrees and simply stopped.  There was no spasm.  He 
extended 0 degrees.  He laterally bent 12 degrees to the 
left, and 14 degrees to the right.  He rotated 15 degrees to 
the left, and 16 degrees to the right.  There was no 
particular tenderness.  There was possibly a little sciatic 
notch tenderness on the right.  Straight leg raising was 
completely negative at 90 degrees.  When the veteran's muscle 
strength was tested with his foot out at 90 degrees, he 
complained of back pain.  He had essentially no muscle 
strength from the knee down.  When the examiner bent the 
veteran's knee from a standing position where there was no 
strain on the sciatic nerve, he still was unable to lift his 
great toe against more than 2 or 3 ounces of resistance.  The 
calves were measured as identical at 15.5 inches.  The 
veteran had sensation in a non-anatomic distribution form the 
mid-thigh distally.  The examiner stated that "[i]t seems to 
be more L5 than S1, however."  An MRI showed congenital 
stenosis of a minor degree, and some minor changes of L5-S1.

The examiner's impression was that the veteran may have some 
minor discogenic disease at L5-S1.  The examiner stated that 
in spite of a very god history of sciatica, the veteran's 
physical findings and X-ray findings failed to support more 
than a mild degenerative disc disease at L5-S1.  The examiner 
stated that he had reviewed the claims file, and saw no 
impairment to medium duty employment of the veteran.

The Board has also reviewed the numerous VA records of 
treatment in the claims file.  These records reflect 
treatment of substantial pain associated with the veteran's 
service-connected low back disability, and are otherwise 
consistent with and accounted for by the VA examinations of 
record, dating from 1992 to 1998.

Analysis

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), in that they are plausible. Further, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

As noted in the Board's August 1998 remand, the claims file 
contains an August 1995 decision of the Social Security 
Administration (SSA) which reveals that the veteran was found 
to be disabled effective October 25, 1993, due to status post 
back injury with chronic low back pain and sciatica in right 
leg.  However, the evidence on which this determination was 
based, as reflected by the List of Exhibits which is attached 
to the SSA decision, is not contained in the claims folder.  
Copies of these documents were sought by the RO pursuant to 
the Board's April 1997 remand, and the Board acknowledges 
that the RO's attempt to obtain these documents was 
reasonable.  Several attempts by the RO were undertaken in 
order to obtain the records.  Ultimately, the Operations 
Supervisor of the SSA office in Las Vegas, Nevada, indicated 
in a Report of Contact dated August 4, 1997, that the 
veteran's SSA records had been lost.  The statements made by 
VA officials, while indicating an inability to work for a 
period of time, do not reflect a permanent total disability.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service-connected 
disability and has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability at issue.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1998).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems and 38 C.F.R. §§ 4.40, 4.45 
and 4.59 require consideration of functional disability due 
to arthritis, weakened movement, excess fatigability, 
incoordination, or pain on movement.  These requirements 
enable the VA to make a more precise evaluation of the level 
of disability and of any changes in the condition.   See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991);  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

38 C.F.R. § 4.71a, 5292, pertains to evaluation of limitation 
of motion of the lumbar spine.  Under this diagnostic code, 
severe limitation of motion is rated as 40 percent disabling, 
moderate limitation of motion is rated as 20 percent 
disabling, and slight limitation of motion is rated as 10 
percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5293 pertains to 
evaluation of intervertebral disc syndrome.  Under this 
diagnostic code, where the condition is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, a 
rating of 60 percent is warranted.  If the condition is 
severe, with recurring attacks and intermittent relief, a 
rating of 40 percent is warranted.  Where the condition is 
moderate, with recurring attacks, a rating of 20 percent is 
warranted.  Where the disability is mild, a rating of 10 
percent is warranted.  Where the condition is postoperative 
and cured, a noncompensable rating is warranted.

38 C.F.R. § 4.71a, Diagnostic Code 5295, pertains to 
evaluation of lumbosacral strain.  Under this diagnostic 
code, where such disability is severe, with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 rating is warranted.  
With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, a rating of 
20 percent is warranted.  With characteristic pain on motion, 
a rating of 10 percent is warranted.  With slight subjective 
symptoms only, a rating of 0 percent is warranted.  

The Board finds that a rating of 40 percent is warranted 
under Diagnostic Code 5295.  The medical evidence of record 
shows marked limitation of forward bending in standing 
position, some loss of lateral motion, mild degenerative disc 
changes, and pain and fatigability with motion.  Taking into 
account the veteran's complaints of and treatment for pain 
and fatigability on sitting, standing, or lifting, and the 
diagnosis of some amount of mild degenerative disc disease, 
the Board finds that the maximum schedular rating of 40 
percent is warranted. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

A rating of 40 percent would also be warranted under 
Diagnostic Code 5292, the diagnostic code for lumbosacral 
strain.  As noted above, at his most recent VA examination, 
in a standing position with his clothes off, he flexed 40 
degrees and simply stopped.  He extended 0 degrees.  He 
laterally bent 12 degrees to the left, and 14 degrees to the 
right.  He rotated 15 degrees to the left, and 16 degrees to 
the right.  These limits appear to reflect a moderate to 
severe limitation of motion. Especially taking into account 
the veteran's complaints of and treatment for pain and 
fatigability on sitting, standing, or lifting, and the 
diagnosis of some amount of mild degenerative disc disease, 
the Board finds that the maximum schedular rating of 40 
percent, for severe limitation of motion, is warranted.  
DeLuca.

The Board has also considered evaluation of the veteran's 
service-connected lumbosacral strain with right lower 
extremity radicular pain under Diagnostic Code 5293, 
pertaining to evaluation of intervertebral disc syndrome.  
The VA examinations of record tend to show the veteran giving 
a credible history of sciatica, but with the examiners able 
to find only slight or no evidence of current neurological 
involvement.  In the present case, there has been little or 
no objective evidence of sciatica during the appeal period, 
but the history appears reliable - at most the veteran would 
be entitled to a rating of 20 percent under this diagnostic 
code, for moderate, recurring attacks.  The medical evidence 
of record does not support a finding that the condition is 
severe, with recurring attacks and intermittent relief, 
warranting a rating higher than 20 percent under this 
diagnostic code.

In light of the foregoing, the Board finds that a rating of 
40 percent for lumbosacral strain with right lower extremity 
radicular pain, as evaluated under diagnostic codes 5292 and 
5295, is warranted.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected low back disability.  38 C.F.R. § 3.321(b).  
The Board notes that there is no evidence in the claims file 
of frequent periods of hospitalization or marked interference 
with employment.  The Board acknowledges the statement of the 
VA examiner who conducted the December 1992 VA examination 
that the examiner suspected that the veteran would have 
continued intermittent discomfort in the lumbar region, and 
that jobs requiring a lot of bending, lifting, or prolonged 
standing would continue to cause him problems.  The histories 
in the claims folder show that the veteran had employment as 
a bookkeeper and aspired to obtain an associates degree in 
accounting.  The veteran listed as factors affecting his 
employability was his return to college on a full time basis.  
Other than the veteran's contentions, there is nothing to 
show that the veteran's service-connected disability has 
created marked interference with these types of employment.  
On this point, the examiner who conducted the November 1998 
VA examination stated that he had reviewed the claims file, 
and saw so impairment to medium duty employment of the 
veteran.  In light of the foregoing, the Board finds that 
this case does not warrant extraschedular consideration.  38 
C.F.R. § 3.321(b). 

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability. 38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.  
The Board has found that the veteran's sole service-connected 
disability is to be rated as 40 percent disabling.  As the 
veteran does not meet the minimum schedular requirements for 
a total rating based on unemployability, and in view of the 
Board's determination that referral of the case for extra-
schedular consideration is not in order, the Board must also 
conclude that a total rating based on unemployability is not 
warranted.


ORDER

An rating of 40 percent for lumbosacral strain with right 
lower extremity radicular pain is granted.

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

